DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed December 6, 2021. Claims 1, 4, and 10 have been amended. Claims 2-3, 7, and 11 are cancelled. Claims 1, 4-6, and 8-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive.
On page 8 of Applicant’s response, regarding the rejection under 35 U.S.C. § 101, “Applicant notes that the operation optimization system controls at least one of a number of trains and a train fare between a first station and a second station based on the demand forecast, which Applicant submits is a control of the train resources between the first and second station.” The Examiner points out that there is no physical control of a train recited. As a matter of fact, claims 1 and 10 recite that optimization is for either a number of trains and train fare at a future time, which means that the optimization is part of the analysis only; there is no actual, physical control of how a train operates recited in the claims (for example). Also, the optimization details (including setting a train fare) are part of the abstract ideas, as explained in the rejection.
	Regarding the art rejections, Applicant argues that “the cited reference Li uses a single threshold value (normal threshold, p. 309 of Li) which the Examiner cites as the .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
event data creation unit (claim 1)
demand forecast unit (claim 1)
model creation unit (claim 1)
demand forecast system (claim 1)
operation optimization system (claim 1)
Structural equivalents for the various units and systems are described in paragraph 13 of the Specification (including, but not limited to, a computer and other specific devices).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “forecasting future demands” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 4-6, 8-9), Process (claim 10)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims perform the following functions: performs, for each of a plurality of targets, processes of creating a reference value based on actual demand data indicating a past time-series actual demand value, searching for one or more actual demand values in which a difference between the actual demand value and the reference value exceeds a threshold, and creating event data in which the one or more actual demand values that were found are used as the actual demand value affected by an event; and receives a designation of one target among the plurality of targets and a future time, performs an event forecast of the designated target, which is a forecast of whether an event will occur at the future time based on event data corresponding to the designated target and, if an event will occur, an event effect as an influence that the event will have on the actual demand value, performs a demand forecast, which is a forecast of a demand at the future time based on a result of the event forecast, and outputs demand result information representing a demand that has been forecasted as a result of the demand forecast, creates one or more models based on the actual demand data for each of the plurality of targets, wherein the reference value is created, for each of the plurality of targets, data including the one or more actual demand values that were found, one or more times corresponding to the one or more actual demand values, and one or more event effect forecast models as one or more forecast models of an event effect based on the one or more models, and performs the event forecast and the demand forecast based on the one or more models created for the designated target, and the one or more event effect forecast models in the event data corresponding to the designated target; wherein the one or more models include, for each of the plurality of targets: a trend model as a model indicating a trend of a demand fluctuation in a first time period; and a periodic model as a model indicating a demand fluctuation that is repeated for every second time period within the first time period, wherein the reference value is a point, for each of the plurality of targets, created based on the trend model and the periodic model; the reference value indicative of estimated demand for a non-occurrence of an event; wherein: the designated target includes a first station and 

No – The apparatus claims include various units and systems, which are interpreted as computers and equivalents. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 12-14).  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Forecasting Short-Term Subway Passenger Flow Under Special Events Scenarios Using Multiscale Radial Basis Function Networks.” Transportation Research Part C 77 (2017) 306-328 in view of Tripathi et al. (US 2017/0109764).
[Claim 1]	Li discloses a demand forecast system:
	which performs, for each of a plurality of targets, processes of creating a reference value based on actual demand data indicating a past time-series actual demand value, searching for one or more actual demand values in which a difference between the actual demand value and the reference value exceeds a threshold, and creating event data in which the one or more actual demand values that were found are used as the actual demand value affected by an event (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; p. 314 – A historical time series may be used in the forecast; Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand); and

which creates one or more models based on the actual demand data for each of the plurality of targets (pp. 308-315),
	wherein the reference value is created, for each of the plurality of targets, by using the one or more models of the corresponding target (pp. 308-315),
	wherein the event data is, for each of the plurality of targets, data including the one or more actual demand values that were found, one or more times corresponding to the one or more actual demand values, and one or more event effect forecast models as one or more forecast models of an event effect based on the one or more models (pp. 308-315), and
	wherein the system performs the event forecast and the demand forecast based on the one or more models created for the designated target, and the one or more event 
	wherein the one or more models include, for each of the plurality of targets:
		a trend model as a model indicating a trend of a demand fluctuation in a first time period (pp. 308-315; Also, throughout most of the reference, various graphs show trends and patterns that repeat over time for particular stations); and
		a periodic model as a model indicating a demand fluctuation that is repeated for every second time period within the first time period (Throughout most of the reference, various graphs show trends and patterns that repeat over time for particular stations, which are examples of periodicity. Periodicity is also seen in time series and Li uses historical time series (pp. 309, 314)),
		wherein the reference value is a point, for each of the plurality of targets, created based on the trend model and the periodic model (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; Throughout most of the reference, various graphs show trends and patterns that repeat over time for particular stations, which are examples of periodicity. Periodicity is also seen in time series and Li uses historical time series (pp. 309, 314). In other words, the Li reference evaluates what demand is normal and what demand is excessive due to periodic events, as implied by the fact that these evaluations are made in regard to “traditional Chinese holidays” or “compared with other normal Saturdays” (Li: p. 309). There is clearly a periodic and trending nature involved in evaluating what is a normal expected demand (which, in effect, defines a baseline 
wherein:
	the designated target includes a first station and a second station (pp. 308-309),
	the demand forecasted in the demand forecast is a number of users between the first station and the second station (pp. 308-309), and
	the system is a system which optimizes at least one of either number of trains and train fare at the future time based on the number of trains, the train fare, and the forecasted number of users (pp. 308-315 – A forecasted number of users is optimized).
	Li does not explicitly disclose the use of hardware and software to perform the disclosed functions; however, Tripathi discloses that demand at stop locations in a transportation network (such as a stop for a train station) may be predicted with a processor that implements linked learning, prediction, and software components (Tripathi: ¶¶ 15, 17, 28, 48-49, 60-65, 81, 83). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li to use hardware and software (such as an event data creation unit, a demand forecast unit, a model creation unit, an operation optimization system, and a system connected to an operation optimization system) to perform the 
[Claim 4]	Li discloses wherein the event data, for each of the plurality of targets, includes an event data set corresponding to each event of the corresponding target (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; p. 314 – A historical time series may be used in the forecast; Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand), and
	wherein the event data set, for each event, includes at least an event effect forecast model among the event effect forecast models obtained based on at least one of event name, occurrence frequency, occurrence pattern, time of occurrence, and time period of occurrence of the relevant event, and the one or more models (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; p. 314 – A historical time series may be used in the forecast; Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand).
[Claim 5]	Li discloses wherein the demand result information is information related to an event in which its occurrence was forecasted in the event forecast of the designated target, and includes elements in the event data set corresponding to the 
[Claim 6]	Li discloses wherein the system receives at least one among addition, deletion and editing of elements in the event data set corresponding to the forecasted event (pp. 307, 312, 325 – Machine learning approaches are used; therefore, it is understood that at least one among addition, deletion and editing of certain data and/or presumptions will occur as part of the learning process). 	
	Li does not explicitly disclose the use of hardware and software to perform the disclosed functions; however, Tripathi discloses that demand at stop locations in a transportation network (such as a stop for a train station) may be predicted with a processor that implements linked learning, prediction, and software components (Tripathi: ¶¶ 15, 17, 28, 48-49, 60-65, 81, 83). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li to use hardware and software (such as a demand forecast unit) to perform the disclosed functions in order to facilitate the completion of calculations more rapidly and accurately.
[Claim 8]	Li discloses wherein, if an event schedule data set related to an event schedule in which a certain time period at the future time is a time period of occurrence has been pre-registered, the demand forecast unit performs the demand forecast based on the pre-registered event schedule data set in addition to the result of the event forecast (pp. 308-309 – Information about known, scheduled events (like a concert) may also be taken into account).

	wherein, when the forecasted event coincides with the pre-registered event schedule, and a deviation of the forecasted event effect and the event scale exceeds a certain deviation, the event effect is corrected (p. 309 – A threshold above normal demand is detected, such as an increase of 40%, and correlated to an event, such as a nearby festival).
[Claim 10]	Claim 10 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.